              Case 2:19-cv-01425-DMC Document 20 Filed 12/22/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7          Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9
10
                                  UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
                                      SACRAMENTO DIVISION
12
13                                                   )       Case No. 2:19-cv-01425-DMC
     MICHELLE MARIE ALEMZADEH,                       )
14                                                   )       STIPULATION AND ORDER FOR THE
                    Plaintiff,                       )       AWARD AND PAYMENT OF
15                                                   )       ATTORNEY FEES PURSUANT TO
            vs.                                      )       THE EQUAL ACCESS TO JUSTICE
16                                                   )       ACT, 28 U.S.C. § 2412(d)
     ANDREW SAUL,                                    )
17   Commissioner of Social Security,                )
                                                     )
18                                                   )
                    Defendant.                       )
19
20          IT IS HEREBY STIPULATED by and between the parties through their undersigned

21   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees in the

22   amount of SIX THOUSAND, NINE HUNDRED AND TWENTY-FIVE DOLLARS AND

23   ZERO CENTS ($6,925.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d).

24   This amount represents compensation for all legal services rendered on behalf of Plaintiff by

25   counsel in connection with this civil action, in accordance with 28 U.S.C. §§ 1920, 2412(d).

26          After the Court issues an order for EAJA fees to Plaintiff, the government will consider

27   the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560

28   U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the fees are


     Stipulation & [Proposed] Order
     Case No. 2:19-cv-01425-DMC                          1
                Case 2:19-cv-01425-DMC Document 20 Filed 12/22/20 Page 2 of 3



 1   subject to any offset allowed under the United States Department of the Treasury’s Offset
 2   Program. After the order for EAJA fees is entered, the government will determine whether they
 3   are subject to any offset.
 4             Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 5   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to
 6   be made directly to Osterhout Berger Disability Law LLC, pursuant to the assignment executed
 7   by Plaintiff. Any payments made shall be delivered to counsel.
 8             This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
 9   attorney fees, and does not constitute an admission of liability on the part of Defendant under the
10   EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and
11   bar to, any and all claims that Plaintiff and/or counsel including but not limited to Osterhout
12   Berger Disability Law LLC may have relating to EAJA attorney fees in connection with this
13   action.
14             This award is without prejudice to the rights of counsel to seek Social Security Act
15   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
16
                                             Respectfully submitted,
17
     Dated: December 21, 2020                OSTERHOUT BERGER DISABILITY LAW LLC
18
                                         By: /s/ Meghan O. Lambert*
19
                                            Meghan O. Lambert
20                                          Attorneys for Plaintiff
                                            [*As authorized by e-mail on Dec. 21, 2020]
21
22
     Dated: December 22, 2020                McGREGOR W. SCOTT
23                                           United States Attorney
                                             DEBORAH LEE STACHEL
24                                           Regional Chief Counsel, Region IX
25                                           Social Security Administration

26                                       By: /s/ Margaret Branick-Abilla
                                            MARGARET BRANICK-ABILLA
27                                          Special Assistant United States Attorney
28                                          Attorneys for Defendant


     Stipulation & [Proposed] Order
     Case No. 2:19-cv-01425-DMC                         2
             Case 2:19-cv-01425-DMC Document 20 Filed 12/22/20 Page 3 of 3


                                          ORDER
 1
 2
     Pursuant to stipulation, IT IS SO ORDERED.
 3
 4
 5
     Dated: December 22, 2020
 6                                                    ____________________________________
                                                      DENNIS M. COTA
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation & [Proposed] Order
     Case No. 2:19-cv-01425-DMC                   3
